SUMMARY ORDER
UPON DUE CONSIDERATION of this appeal from a judgment of the United States District Court for the Southern District of New York (Jones, J.), it is hereby ORDERED, ADJUDGED, and DECREED that the judgment of the district court is AFFIRMED.
Plaintiff-Appellant David V. Morris appeals from the July 10, 2006 judgment of the United States District Court for the Southern District of New York (Jones, J.), entered in accordance with the district court’s June 5, 2006 order dismissing Morris’s complaint for want of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).
*415Substantially for the reasons stated by Judge Jones, we agree that the district court lacked subject matter jurisdiction over Morris’s claim. We have considered all of Plaintiff-Appellant’s arguments and have found them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.